                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                      AT PADUCAH
                              CIVIL ACTION NO. 5:16-CV-00088-TBR



 DONALD R. PHILLIPS,                                                         PLAINTFF

 V

 SHASTINE TANGILAG, MD, et al.,                                             DEFENDANT


                             MEMORANDUM OPINION ORDER

       Plaintiff Donald R. Phillips has two related motions before the Court: Plaintiff’s Motion

for Injunctive Relief (Order Requiring Plaintiff’s Transport for Medical Examination and

Treatment), (R. 105), and Motion for Leave to File Second Amended Complaint, (R. 108). The

Defendants, Shastine Tangilag, Lester Lewis, Ted Jefferson, and Correct Care Solutions, have

responded to the motion for injunctive relief but have not yet responded to the motion for leave

to amend. For the reasons that follow, the Court must HEREBY DENY Phillips’s motion for

injunctive relief, (R. 105). As will be discussed further below, Phillips’s motion to amend, (R.

108), is consequently HEREBY DENIED AS MOOT.



BACKGROUND

       Donald R. Phillips is an inmate within the Kentucky Department of Corrections. (R. 1).

In 2014, Phillips was assaulted by another inmate and suffered an injury to his left leg. (Id.).

Later, his injury was diagnosed as a “probable plantaris rupture in the left lower leg.” (Id.)

Phillips filled out a Healthcare Request form on November 26, 2014, (R. 57-1), and was seen by

Dr. Shastine Tangilag on November 29. (R. 57-2). In her notes, Tangilag stated that Phillips had


                                                  1
“a mass on the posterior leg. Has been increasing in size for the past month. Pain is minimal.”

(Id.). Phillips received an ultrasound on the affected area on February 3, 2015, the results of

which were as follows: “Examination of the medial calf. There is a soft tissue mass in the area of

concern with good blood flow. However no definite clearcut margins are seen…CT scan is

recommended to better evaluate this region.” (R. 57-3). Post-ultrasound notes from Tangilag

three weeks later indicate that, at that time, the mass was growing and was more painful than it

had been before. (R. 57-4).

       On March 13, 2015, Phillips received an off-site CT scan at Western Baptist Hospital in

Paducah, Kentucky. (R. 57-5). The findings were as follows: “A palpable marker was placed on

the skin at the region of the abnormality. Between the gastrocnemius and soleus muscles, there is

a heterogeneous fluid collection. This is in the normal course of the plantaris muscle and likely

represents a plantaris rupture. There is no evidence of fracture or worrisome osseous lesion. No

soft tissue lesions are identified. The visualized tendons and ligaments appear intact.” (Id.). The

impression was a “[p]robable plantaris rupture in the left lower leg.” (Id.). Tangilag met with

Phillips again after the CT scan results were obtained and informed him that the results would be

forwarded to Ted Jefferson, an outside orthopedic surgeon, “to see if this is something surgical

that needs to be fixed. Other than the pain and the lump, he [Phillips] has full use of his leg (able

to plantar flex) which is consistent with the CT scan finding.” (R. 56-7).

       Jefferson saw Phillips in his office on July 3, 2015 for an examination of Phillips’ left

leg. (R. 57-7). Jefferson indicated that the lump on Phillips’ left leg was a hematoma. (DN 56-5,

at 11-12). In his own words, a hematoma is “bleeding that happens in the nonvascular space, like

under the skin or deep to the fascia in a muscle belly. It’s just basically a large collection of

hemorrhagic blood.” (Id. at 12). In Jefferson’s estimation, Phillips ruptured his plantaris and the



                                                   2
hematoma was likely the resultant effect of that injury. (Id.). During his examination of Phillips,

Jefferson attempted to aspirate the mass, a technique wherein the treating physician inserts a

syringe into the affected area to remove any fluid that has built up there. (R. 57-7). Jefferson

noted that “[n]o appreciable fluid was identified consistent with the diagnosis of chronic

hematoma posterior aspect of the left leg.” (Id.). Jefferson recommended that Phillips be given

an MRI to determine what his options were. (Id.). The MRI was given on August 11, 2015. (R.

57-9). The MRI indicated that the amount of fluid in Phillips’ left calf had “slightly decreased

since his previous CT” scan. (Id.). No mass was identified. (Id.).

       Tangilag’s meeting notes from August 19, 2015, wherein she talked with Phillips, state

the following: “Dr. Ted Jefferson (Orthopedics) called last week stating that he does not need

further treatment from a surgical standpoint. The hematoma is resolving.” (R. 57-10). Surgical

debridement of the hematoma had been one of the possible courses of treatment Jefferson had

discussed with Phillips. Tangilag indicated that Phillips should put moist heat on the affected

area twice daily. (Id.). Finally, Tangilag noted that Phillips told her he had “contacted an

orthopedic surgeon for a second opinion because he still ‘wants to be treated,” and that Phillips

“was advised that he has the right to seek a second opinion at his own expense per policy.” (Id.).

Phillips did not see another member of the prison medical staff or CCS until late 2017 or early

2018—well after he had already filed the instant suit. (R. 56-4)

       On June 16, 2016, Phillips filed the instant lawsuit pursuant to 42 U.S.C. § 1983.

Phillips asserts claims under the Eighth Amendment to the United States Constitution and

Section Seventeen of the Kentucky Constitution, and medical malpractice claims. By way of

relief, Phillips requests compensatory and punitive damages, declaratory relief, and injunctive

relief in the form of medical treatment.



                                                  3
        On March 25, 2018, Phillips filed a Motion for Preliminary Injunction requesting that he

be seen by an outside physician so as to alleviate his ongoing pain and suffering. (R. 56). The

Court denied that motion for various reasons. One of those reasons was that Phillips had failed to

utilize intra-prison channels to be reassessed after it became clear to Phillips that his injury was

allegedly no longer resolving itself, as it had been the last time he saw prison medical personnel.

(R. 60). The Court noted that the Defendants appeared to indicate that should Phillips reach out

through the proper intra-prison channels to obtain a new evaluation of his injury by prison

medical staff, this is something that would not be denied to him, provided that he complied with

prison regulations. (Id.).

        On January 14, 2019, after having attempted to utilize these intra-prison channels,

Phillips moved for an extension of time in which to designate an expert medical witness to be

used at trial. In that same motion, Phillips also sought an order from the Court requiring the

Defendants to transport Phillips from where he was incarcerated to that medical expert to be

evaluated for trial purposes and receive treatment. The Defendants opposed both the extension

and the transport. Regarding the transport, the Defendants argued that transporting an inmate

always presents a security risk, and that the Court should defer to the Kentucky Department of

Corrections concerning such matters. The Defendants also claimed Phillips was free to obtain an

expert medical opinion at any time pursuant to Kentucky Department of Corrections’ Policies

and Procedures § 13.2. However, according to § 13.2, the medical expert would have to come to

Phillips and evaluate him where he was incarcerated. The Court granted Phillips his requested

extension but, deferring to the Kentucky Department of Corrections, denied Phillips’s request

that the Court compel the Defendants to transport him to an outside medical expert.

        On January 20, 2019, Phillips moved for leave to amend his Complaint to add Dr.



                                                  4
Clifford as a Party Defendant. Dr. Clifford is a medical professional at Little Sandy Correctional

Complex. According to Phillips, after the Court had denied his first motion for preliminary

injunction, which spurred him to again seek treatment for his leg injury through intra-prison

channels, he was seen by Dr. Clifford. During that encounter, Clifford allegedly told Phillips that

“she could not ‘abide people like [Plaintiff]’, that all Plaintiff wanted was for ‘higher-ups to

spend thousands of dollars’ on surgery that ‘in her opinion’ would not ‘take’ anyway, and that all

Plaintiff wanted was free money.” (R. 76). After filing a prison grievance, Phillips was again

seen by Little Sandy medical staff. They agreed with Dr. Clifford that surgery was not

recommended. (Id.). On March 18, 2019, The Court granted Phillips leave to amend and added

Dr. Clifford as a Party to this action. (R. 89).

        On March 20, 2019, after a telephonic conference held with the Parties, the Court ordered

as follows:

        Counsel for Plaintiff shall locate and consult with a medical expert prior to April 24,
        2019. That medical expert shall determine, upon review of Plaintiff’s medical records,
        whether he or she could adequately assess Plaintiff’s medical condition using the medical
        facilities at Northpoint Training Center [where Phillips is currently incarcerated]. If that
        medical expert can adequately assess Plaintiff’s medical condition using the medical
        facilities at Northpoint Training Center, he or she shall travel to Northpoint Training
        Center to conduct such an assessment. If that medical expert determines that he or she
        cannot adequately assess Plaintiff’s medical condition using the medical facilities at
        Northpoint Training Center, Plaintiff’s Counsel shall notify the Defendants and give them
        opportunity to make such arrangements as are necessary to transport the Plaintiff to the
        offices of the aforementioned medical expert. If Defendants deny such transport, the
        Court, upon proper motion, will determine how to proceed.

(R. 92).

        On May 1, 2019, Phillips’s counsel informed the Court that although he had contacted

multiple physicians, none of them were willing to assess Phillips outside their own facilities due

to constraints imposed by their respective medical malpractice insurance contracts. Apparently,

coverage would not extend to assessments or procedures conducted outside the physicians’

                                                   5
respective offices. Upon being so informed, the Court ordered as follows: “The Court grants

Plaintiff’s oral request to file a renewed motion to compel Northpoint Training Facility to

transport the Plaintiff to an outside medical facility where he may be examined by a Doctor.” (R.

103).

        On May 20, 2019, instead of filing a renewed motion to compel—as instructed by the

Court—Phillips moved again for an injunction requiring Phillips to be transported to an outside

medical facility “for examination and treatment of his condition by a qualified physician” in

order to “relieve his ongoing physical and mental pain and suffering.” (R. 105). The Defendants

responded arguing that Phillips lacks standing to request injunctive relief from the Defendants

because, as private medical contractors, they do not have the authority to effectuate an inmate’s

transport. (R. 106). Phillips replies that, according to the contract between Defendant Correct

Care Solutions and the Kentucky Department of Corrections, the Defendants do indeed have the

power to effectuate Phillips’s transfer. (R. 107).

        In addition, Phillips has filed for leave to amend his Complaint to add Warden Brad

Adams as a Party Defendant solely to the extent that he may be necessary in effectuating

Phillips’s transportation. (R. 108). The Defendants have not yet responded to Phillips’s Motion

for Leave to Amend.



STANDARD

        “A preliminary injunction is an extraordinary remedy which should be granted only if the

movant carries his or her burden of proving that the circumstances clearly demand it.” Overstreet

v. Lexington-Fayette Urban Cnty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002). There are four

factors of particular import that the Court should consider when analyzing whether to grant a



                                                     6
preliminary injunction to the movant: “(1) the likelihood of the plaintiff's success on the merits;

(2) whether the injunction will save the plaintiff from irreparable injury; (3) whether the

injunction would harm others; and (4) whether the public interest would be served.” Int’l

Longshoremen’s Ass’n, AFL-CIO, Loc. Union No. 1937 v. Norfolk S. Corp., 927 F.2d 900, 903

(6th Cir. 1991). The Court scrutinizes each factor separately and balances them, “mak[ing]

specific findings concerning each of the four factors, unless fewer are dispositive of the issue.”

Id.

       In analyzing the first two factors, that is, the movant’s likelihood of success on the merits

and whether the injunction would save the movant from irreparable injury, the Sixth Circuit has

held that “the probability of success that must be demonstrated is inversely proportional to the

amount of irreparable injury the movant[] will suffer absent the stay.” Ne. Ohio Coal. for

Homeless and Serv. Emp. Int’l Union, Local 1199 v. Blackwell, 467 F.3d 999, 1009 (6th Cir.

2006) (citing Michigan Coal. of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150,

153 (6th Cir. 1991)). Notably though, “the proof required for the plaintiff to obtain a preliminary

injunction is much more stringent than the proof required to survive a summary judgment

motion.” Leary v. Daeschner, 228 F.3d 729, 739 (6th Cir. 2000).

       Beside these standard requirements, the Prison Litigation Reform Act limits the scope of

injunctive relief a prisoner may receive:

       Prospective relief in any civil action with respect to prison conditions shall extend no
       further than necessary to correct the violation of the Federal right of a particular plaintiff
       or plaintiffs. The court shall not grant or approve any prospective relief unless the court
       finds that such relief is narrowly drawn, extends no further than necessary to correct the
       violation of the Federal right, and is the least intrusive means necessary to correct the
       violation of the Federal right. The court shall give substantial weight to any adverse
       impact on public safety or the operation of a criminal justice system caused by the relief.

18 U.S.C. § 3626(a)(1)



                                                  7
DISCUSSION

         Phillips has two motions before the Court: his motion to amend, and his motion for

injunctive relief. The Court will first address the latter, and as will be made clear below, need not

address the former.

    I.       The Court Must Deny Phillips’s Motion for Injunctive Relief.

         Instead of filing a renewed motion to compel North Point Training Facility to transport

Phillips to a medical expert to be examined for the purposes of trial—as instructed by the

Court—Plaintiff’s counsel has filed what is essentially a second motion for preliminary

injunction, (R. 105). Notably, in that motion—instead of requesting transportation so as to

procure an expert medical opinion for the purposes of trial—Phillips requests a court order

requiring him to be “transported to the Lexington office of Aptiva for examination and treatment

of his condition by a qualified physician” in order to “relieve his ongoing physical and mental

pain and suffering.” (Id.). As such, even ignoring the Article III standing issue raised by the

Defendants, the Court has no choice but to deny Phillips’s motion upon considering the

appropriate factors, as required by law.

         A. Phillips’s Has Not Demonstrated Likely Success on the Merits.

         The first factor the Court must consider in deciding whether to issue a preliminary

injunction is whether Phillips has demonstrated likely success on the merits of his claims. And

while this factor is just one among others that the Court must consider, it is the most crucial in

that “a finding that there is simply no likelihood of success on the merits is usually fatal.”

Gonzales v. Nat'l Bd. of Med. Exam’rs, 225 F.3d 620, 625 (6th Cir. 2000). Here, Phillips asserts

Eighth Amendment cruel and unusual punishment and common law negligence claims.1


1
  Phillips also asserts claims under Section Seventeen of the Kentucky Constitution. However, as already noted in
the Court’s last opinion denying Phillips injunctive relief, there is no distinction between Eighth Amendment cruel

                                                          8
        “A prison official’s ‘deliberate indifference’ to a substantial risk of serious harm to an

inmate violates the Eighth Amendment.” Farmer v. Brennan, 511 U.S. 825, 828, 114 S. Ct.

1970, 128 L. Ed. 2d 811 (1994) (citations omitted). While “[t]he Constitution does not mandate

comfortable prisons,” the United States’ founding document does not “permit inhumane ones

[either], and it is now settled that the treatment a prisoner receives in prison and the conditions

under which he is confined are subject to scrutiny under the Eighth Amendment.” Id. at 832

(internal citations omitted). Relevant to this case, the Eighth Amendment “imposes duties

on...officials, who must provide humane conditions of confinement; prison officials must ensure

that inmates receive adequate food, clothing, shelter, and medical care, and must ‘take

reasonable measures to guarantee the safety of the inmates.’” Id. (quoting Hudson v. Palmer, 468

U.S. 517, 526-27, 104 S. Ct. 3194, 82 L. Ed. 2d 393 (1984)).

        “An Eighth Amendment claim has an objective component and a subjective component.”

Santiago v. Ringle, 734 F.3d 585, 590 (6th Cir. 2013) (citing Comstock v. McCrary, 273 F.3d

693, 702 (6th Cir. 2001)). First, “[t]he objective component requires a plaintiff to prove a

‘sufficiently serious’ medical need, and, [second], the subjective component requires a plaintiff

to prove that the [medical professionals] had a ‘sufficiently culpable state of mind.’” Id. (quoting

Farmer, 511 U.S. at 834). With respect to the objective component, a “sufficiently serious

medical need...is one that has been diagnosed by a physician as mandating treatment or one that

is so obvious that even a lay person would easily recognize the necessity for a doctor’s

attention.” Id. (internal citations omitted). And “[i]f the plaintiff's claim...is based on the prison’s

failure to treat a condition adequately, or where the prisoner’s affliction is seemingly minor or

non-obvious,...the plaintiff must place verifying medical evidence in the record to establish the


and unusual punishment claims and Section Seventeen claims. Thus, the Court will treat them as one and the same
so as to avoid duplication.

                                                        9
detrimental effect of the delay in medical treatment.” Id. (internal citations omitted).

       “The subjective component requires a plaintiff to prove that the doctors had a

‘sufficiently culpable state of mind,’ equivalent to criminal recklessness.” Id. at 591 (quoting

Farmer, 511 U.S. at 834, 839-40). In order “[t]o be liable, the doctors need not act for the very

purpose of causing harm or with knowledge that harm will result, ...but they must act with more

than mere negligence.” Id. (internal citations omitted). “For example, ‘[w]hen a prison doctor

provides treatment, albeit carelessly or inefficaciously, to a prisoner, he has not displayed a

deliberate indifference to the prisoner’s needs, but merely a degree of incompetence which does

not rise to the level of a constitutional violation.’” Id. (quoting Comstock, 273 F.3d at 703). “An

official is deliberately indifferent where she (1) ‘subjectively perceived facts from which to infer

substantial risk to the prisoner,’ (2) ‘did in fact draw the inference,’ and (3) ‘then disregarded

that risk.’” Id. (quoting Comstock, 273 F.3d at 703).

       Little has changed since the last time the Court determined that Phillips had not

demonstrated a likelihood of success on the merits of his claims. In denying Phillips’s first

motion for preliminary injunction, the Court determined that Phillips had not demonstrated a

likelihood of success on the merits of either his Eighth Amendment or state law claims because

the Court had “found nothing in the Record which tends to show anything more than a

disagreement between Phillips and the various treating medical professionals regarding how best

to go about providing him with treatment.” (R. 60). Since that time, the only thing that has

changed is that Phillips has seen more medical professionals through intra-prison channels, all of

whom have come to the same conclusion—surgery is not recommended and may not be

effective. (R.76). What has not changed, is the complete lack of evidence in the Record to

support anything other than a disagreement between Phillips and the—now even more—medical



                                                  10
professionals that have decided he does not require surgery. As the Court has already explained,

an inmate’s difference of opinion concerning his diagnosis or course of treatment in relation to

his symptoms does not constitute an Eighth Amendment violation. Estelle v. Gamble, 429 U.S.

97, 106, 97 S. Ct. 285, 50 L. Ed. 2d 251 (1976). Nor does it give rise to state law negligence

claims. This is so even if the misdiagnosis results in an inadequate course of treatment and

considerable suffering. Gabehart v. Chapleau, No. 96-5050, 1997 U.S. App. LEXIS 6617, 1997

WL 160322, at *2 (6th Cir. Apr. 4, 1997). Thus, the Court must again find that Phillips has failed

to demonstrate a high likelihood of success on the merits of his claims.

       B. Phillips Has Not Demonstrated Irreparable Injury.

       The next factor the Court must consider in determining whether to Grant Phillips a

preliminary injunction is whether he has demonstrated that he will suffer an irreparable injury

should the injunction be denied. Like the first factor, this one can also be determinative. See

Friendship Mat., Inc. v. Michigan Brick, Inc., 679 F.2d 100, 105 (6th Cir. 1982). Particularly

relevant here, “the harm alleged must be both certain and great, rather than speculative or

theoretical.” State of Ohio ex rel. Celebrezze v. Nuclear Reg. Comm’n, 812 F.2d 288, 290 (6th

Cir. 1987).

       Unlike the first factor, circumstances relevant to the Court’s analysis regarding this factor

have changed since the Court last denied Phillips’s request for preliminary injunction. The fact

that Phillips had failed to seek further medical treatment within the prison system suggested to

the Court that Phillips would suffer no irreparable injury should the injunction be denied. At this

time, Phillips has indeed sought further medical treatment within the prison system and been

denied surgery. However, this is not enough to convince the Court that Phillips will suffer

irreparable injury should the Court deny his request to be treated by an outside physician. As the



                                                 11
Court pointed out in denying Phillips’s first motion for preliminary injunction, Dr. Jefferson, an

orthopedic surgeon, expressed doubt that any pain Phillips suffers from would be relieved by

surgery. (R. 60). Furthermore, by Phillips’s own admission, Dr. Clifford told Phillips that the

surgery would not take in his opinion. Finally, after grieving Dr. Clifford’s decision and seeing

medical providers at Little Sandy Correctional Complex for a second time, Phillips was again

told that surgery was not recommended. Thus, the Court cannot conclude that denying Phillips’s

proposed injunction will, with certainty, result in his irreparable injury. Phillips merely

speculates that the Court’s denial will result in injury because he speculates that an outside

physician might recommend surgery, which might relieve his alleged pain and suffering. Such

speculation is not enough to warrant injunctive relief. See State of Ohio ex rel. Celebrezze, 812

F.2d at 290. Furthermore, as the Court explained in denying Phillips’s first request for injunctive

relief, for the Court to accept Phillips’s speculation, it would necessarily have to second guess

the medical judgment of numerous medical professionals. The Court is simply not in a position

to do so. See Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011) (citing Westlake v.

Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976)). Thus, this factor, like the first, weighs against Mr.

Phillips.

        C. Granting the Injunction Potentially Causes Harm to Others, and It Does Not Serve the
           Public Interest.

        As the last two factors often overlap one another, the Court will consider them together.

Phillips argues that ordering him to be transported to an outside physician for a second opinion

that may, or may not, lead to the alleviation of his alleged pain and suffering causes no harm and

serves the public interest. The Court disagrees.

        First, transportation of an inmate is not free. It cost the prison, and ultimately the public,

money. Second, transporting an inmate always presents the potential for escape, which in turn

                                                   12
presents a danger to the public. The Court takes neither of these costs lightly. And while Phillips

is correct that “it is always in the public interest to prevent the violation of a party’s

constitutional rights,” as explained above, he has not done enough to demonstrate that his rights

have indeed been violated. (R. 105 (citing G&V Lounge, Inc. v. Mich. Liquor Control Comm’n,

23 F.3d 1071, 1079 (6th Cir. 1964)). As the first two factors weigh heavily against Phillips, the

Court will not linger here on the last two. Suffice it say these factors do not tilt the scales in

Phillips’s favor so as to offset the first two. The Court must deny Phillips’s requested injunction.

          D. In Denying Phillips’s Motion for Injunctive Relief, his Motion to Amend is Moot.

          Phillips has moved for leave to amend his Complaint to add Warden Brad Adams of

Northpoint Training Facility as a Party Defendant in response to the Defendants’ response to his

motion for injunctive relief. He states: Warden Adams is added solely for the purposes of

injunctive relief, should his authority be necessary to effectuate Plaintiff’s transport to an outside

specialist for examination, diagnosis and treatment of the condition made the subject of this

litigation. Because the Court has denied Phillips injunctive relief, his motion for leave to add

Warden Adams as a Party Defendant is now moot and denied as such.

          Should Phillips move to renew his motion to compel transportation, as discussed below,

and if Phillips feels that Adams is a necessary party with regard to the action requested in that

motion, he is free to refile an appropriate motion for leave to amend in conjunction with the

renewed motion to compel transportation.

    II.      Even If the Court Construed Phillips’s Motion for Injunctive Relief as a Renewed
             Motion to Compel—as the Court Instructed Phillips to File—The Court Would be
             Forced to Deny Phillips’s Request as It Has Been Made.

          First, the Court cannot construe Phillips’s motion for injunctive relief as a renewed

motion to compel. While the Court may be tempted to do so in an effort to move this already



                                                   13
stagnant litigation toward a resolution, to do so would be to call an apple an orange. Phillips is

represented by competent counsel, and such a stretch by the Court would be improper.

       But even if the Court were to do so, it would still be forced to deny any such motion

because instead of seeking an expert medical opinion for the purposes of trial, Phillips’s motion

makes clear that he wishes to be transported to an outside physician for “treatment of his

condition by a qualified physician” in order to “relieve his ongoing physical and mental pain and

suffering.” While the Court may be amenable to Phillips being transported for the purposes of

securing a medical examination from an expert witness for the purposes of trial, it is unwilling to

order his transport for treatment to relieve his alleged ongoing physical and mental pain and

suffering. The two are not equivalent.

       Although, case law on this exact issue is scant, the Court’s position is supported. In

Cabrera v. Williams, No. 4:05CV3121, 2007 U.S. Dist. LEXIS 66480 (D. Neb. Sep. 7, 2007), a

Nebraska district court came to the same conclusion when presented with similar circumstances.

In Cabrera, A pro se plaintiff and inmate had an Eighth Amendment claim pending against a

medical contractor providing services for the Nebraska Department of Correctional Services. Id.

at *1. After having exhausted his administrative remedies through the prison, the plaintiff filed a

motion for “medical examination outside of prison.” Id. at *2. But because the Plaintiff’s motion

was “clearly aimed at securing treatment for his medical conditions, rather than endeavoring to

secure the assistance of an expert witness or performing relevant discovery” the Court was

forced to deny the plaintiff’s request. Id. at *4. However, the Court went on to make clear that

“[u]pon confirmation that the plaintiff has hired the doctor and the doctor has agreed to serve as

an expert witness, and upon a proper showing that an examination is necessary for the expert to

give an expert opinion, [the Court would] consider ordering that the defendants make the



                                                 14
plaintiff available for an examination by a doctor who is retained as an expert witness.” Id. at *8.

       The Court finds the Nebraska Court’s holding instructive. Just like the plaintiff in

Cabrera, Phillips’s motion for injunctive relief makes clear that the primary purpose for his

request is to be treated by an outside physician to alleviate his alleged pain and suffering—not to

be examined for the purposes of trial. As such, just like the Cabrera court, this Court finds that it

must deny Phillips’s motion. However, also like the Cabrera court, this Court will allow Phillips

the opportunity to again renew his motion to compel transportation to an outside physician upon

confirmation that the plaintiff has hired a doctor and that doctor has agreed to serve as an expert

witness, and upon a proper showing that an examination is necessary for the expert to give an

expert opinion. See De'Lonta v. Clarke, Civil Action No. 7:11-cv-00257, 2013 U.S. Dist. LEXIS

122872, at *7 (W.D. Va. Aug. 28, 2013) (“compelling motion to make inmate plaintiff available

for medical examination by his own expert and stating that ‘it is beyond cavil that a plaintiff may

retain its own expert medical witness to examine himself and render opinion testimony at trial.’”)

(citing Silverstein v. Fed. Bureau of Prisons, 2009 U.S. Dist. LEXIS 47646, 2009 WL 1451684,

*4 (D. Colo. 2009)). Upon such a showing, the Defendants and all those parties potentially

affected, including the Kentucky Department of Corrections, shall be given the opportunity to

responds if they so wish.

       The Court understands that with its decision, it extends an already protracted litigation.

However, the Court finds the interests of justice best served in allowing Phillips to properly

present his case by having the opportunity to retain a qualified expert should he wish to do so.

Frankly, the Court does not understand why such an expert could not come to the prison and

examine the Plaintiff at no expense to the Defendants or the Kentucky Department of

Corrections. If the examining physician felt some testing or imaging was required and not



                                                 15
available at the prison, the Plaintiff could file the appropriate motion. Ultimately, the interests of

justice weigh heavier on the Court than its preference for efficiency. That being said, the Court

finds that it has already extended its leniency nearly to its limit. This shall be Mr. Phillips’s final

opportunity to procure an expert to be used at trial. If Phillips cannot demonstrate to the Court

that he has retained such an expert within the time allotted to him below, not only will the Court

refuse to order him transported, but Phillips will proceed without an expert witness.



CONCLUSION

        For the reasons stated in this Memorandum Opinion, and the Court being otherwise
sufficiently advised, IT IS HEREBY ORDERED as follows:
     Phillips’s Motion for Injunctive Relief (Order Requiring Plaintiff’s Transport for Medical
        Examination and Treatment), (R. 105), is DENIED.
     Phillips’s Motion for Leave to File Second Amended Complaint, (R. 108), is DENIED
        AS MOOT.
     Phillips shall have TWENTY-ONE (21) days from the date of this Memorandum
        Opinion & Order to again renew his motion to compel transportation to an outside
        physician and provide the Court confirmation that he has hired a doctor and that doctor
        has agreed to serve as an expert witness and that doctor believes an examination is
        necessary to form an expert opinion.
     Defendants shall have file FOURTEEN (14) days in which to file a response thereto.
     A telephonic conference REMAINS SET for July 2, 2019, at 1:45 S.m. Central Time.
        Counsel must call 1-877-848-7030 then give the Access Code 2523122 and #, then when
        prompted press # again to join the call.


        IT IS SO ORDERED.




cc. counsel
                                                           July 1, 2019


                                                   16
